UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7638



MICHAEL CLARK,

                                            Plaintiff - Appellant,

          versus

G. M. HINKLE; MR. MITCHELL; LIEUTENANT LATNEY;
J. GOLDEN, Major; MR. VALLOUR; CAPTAIN YATES;
C. W. JOHNSON; MS. BUSWELL; MR. SPENCER; L. W.
HUFFMAN,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-96-1374)


Submitted:   May 15, 1997                   Decided:   May 28, 1997

Before RUSSELL, HALL, and HAMILTON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Clark, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael Clark, a Virginia inmate, appeals the district court's

order denying relief on his 42 U.S.C. § 1983 (1994) complaint under

28 U.S.C.A. § 1915A (West Supp. 1997). We have reviewed the record

and the district court's opinion and find that this appeal is friv-

olous. Accordingly, we dismiss the appeal on the reasoning of the
district court. Clark v. Hinkle, No. CA-96-1374 (E.D. Va. Sept. 30,
1996). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                         DISMISSED




                                2